Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.-
PER CURIAM:
Dwight L. Robinson appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his civil rights complaint alleging deliberate indifference to his medical needs. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Robinson v. Vaughn, No. 5:15-ct-03269-BO, 2016 WL 4718430 (E.D.N.C. Sept. 9, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*190fore this court and argument would not aid the decisional process.
AFFIRMED